          Case 1:17-cv-09001-CFL Document 326 Filed 08/31/20 Page 1 of 6



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 IN RE UPSTREAM ADDICKS AND                            )
 BARKER (TEXAS) FLOOD-CONTROL                          )
 RESERVOIRS                                            )   Sub-Master Docket No. 17-cv-9001L
                                                       )
                                                       )
                                                       )   Judge Charles F. Lettow
 THIS DOCUMENT RELATES TO:                             )
                                                       )   Electronically filed August 31, 2020
 ALL UPSTREAM CASES                                    )
                                                       )


UNITED STATES’ REPLY TO PLAINTIFFS’ RESPONSE TO ITS MOTION FOR LEAVE
   TO SERVE ADDITIONAL INTERROGATORIES PURSUANT TO RCFC 33(a)(1)

       Pursuant to Rules 7.2(a)(1) and 33(a)(1) of the Rules of the United States Court of Federal

Claims (“RCFC”), the Defendant United States submits this reply to Plaintiffs’ Response (ECF

No. 324) (Pls.’ Resp.) to the United States’ Motion for Leave to Serve Additional Interrogatories

Pursuant to RCFC 33(a)(1) (ECF No. 320). The factual information the United States seeks

through its interrogatories is relevant, the United States is entitled to seek such information during

fact discovery, and the confidentiality of any such information can be maintained in accordance

with the terms of the Court’s Protective Order, ECF No. 81. For the reasons set forth in the

United States’ prior briefing on its Motion to Compel, ECF Nos. 292 and 305, oral argument, and

the present motion and this reply, the United States asks the Court to grant its Motion for Leave to

Serve Additional Interrogatories.

                                            ARGUMENT

       The United States is entitled to information relating to Plaintiffs’ disaster-related casualty

loss deductions from Hurricane Harvey because such information falls within the scope of

discovery allowed under RCFC 26. Under this rule, “[p]arties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

                                                   1
          Case 1:17-cv-09001-CFL Document 326 Filed 08/31/20 Page 2 of 6



of the case . . . .” RCFC 26(b)(1). Relevance is broadly construed to encompass “‘any matter that

bears on, or that reasonably could lead to other matter[s] that could bear on, any issue that is or

may be in the case.’” New Orleans Reg’l Physician Hosp. Org., Inc. v. United States, 123 Fed. Cl.

637, 643 (2015) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)).

Interrogatories are one of the means by which discovery on matters that fall within the scope of

RCFC 26(b) may be sought. RCFC 33.

       Information related to Plaintiffs’ disaster-related casualty loss deductions from Hurricane

Harvey is relevant for a number of reasons, as previously described in recent briefing of a related

request for the same information through requests for production of documents. U.S. Mot. to

Compel Prod. of Disaster-Related Casualty Loss Documents, ECF No. 292 at 3-5.

       First, the information is relevant to assess whether Plaintiffs received a net economic

benefit from the disaster-related casualty loss deductions that should be considered in any award of

just compensation. Plaintiffs’ argument that the information is irrelevant because the benefit was

available “generally” misinterprets the standard for just compensation. Pls.’ Resp. at 2. A just

compensation award should make a Plaintiff whole, but should not result in a windfall. Olson v.

United States, 292 U.S. 246, 255 (1934). The disaster-related casualty loss deductions were special

deductions authorized for the express purpose of providing tax relief for losses sustained as a result

of Hurricane Harvey. See IRS Publication 976, Disaster Relief at 2 (March 1, 2018), available at

https://www.irs.gov/pub/irs-pdf/p976.pdf. If the flood-related property losses and repairs that

Plaintiffs claim in this case were already compensated through federal tax relief, even if only in

part, such information is relevant to an award of just compensation regardless of whether the tax

deduction was available generally or not.

       Second, information related to how the disaster-related casualty loss deduction was

calculated is relevant to determining any amount of just compensation owed for the alleged costs to

                                                   2
             Case 1:17-cv-09001-CFL Document 326 Filed 08/31/20 Page 3 of 6



repair the properties and alleged decreases in market value. Taxpayers who availed themselves of

the deduction had multiple options for calculating the deduction, such as 1) listing the cost of

repairs actually made to the property, and 2) documenting a decrease in the fair market value of the

damaged property through a competent appraisal. See U.S. Reply to Mot. to Compel at 6-7. If

Plaintiffs used such methods to calculate their deduction, such analyses are fair grounds for

discovery. Such calculations would also have been certified by the taxpayer and prepared closer in

time to Hurricane Harvey.

          Plaintiffs do not question the relevance of this loss-related information to the litigation, or

that they hold the only discoverable information on this matter, but instead argue that seeking

information beyond the amounts on a tax return is too intrusive to be allowed. But the Court has

already determined that the United States can seek this very information. Order, ECF No. 311 at 3

(June 29, 2020). In addition, the Court has already taken steps to protect Plaintiffs’ privacy by

denying the United States’ Motion to Compel the information through a request for production of

documents, specifically tax returns and supporting documents. Id. Further, the protective order in

this case was requested jointly by the parties to protect sensitive information expected to be sought

in discovery, and that protective order can be used for this subject matter, too. Prot. Order, ECF

No. 81.

          Relatedly, Plaintiffs claim that any questions beyond the amount of the claimed tax

deduction are intrusive because the information could subject them to an IRS audit. Pls.’ Resp. 4.

But the IRS already has Plaintiffs’ tax returns and any supporting documentation that was filed

with the IRS. That information is simply not available to the United States in this litigation, and

therefore is only available from Plaintiffs. U.S. Mot. to Compel, ECF No. 292 at 8. More

important, and as described above and addressed at the August 21 status conference, the purpose of

this discovery is to discover information relevant to Plaintiffs’ losses to inform an award of just

                                                      3
          Case 1:17-cv-09001-CFL Document 326 Filed 08/31/20 Page 4 of 6



compensation, not to initiate an audit. Hr’g Tr. 13:14-18 (Aug. 21, 2020), ECF No. 323. The

accuracy of Plaintiffs’ deduction is not at issue in this litigation. Rather, any tax benefit received

from the casualty loss deduction as well as the costs of repairs and fair market value of the property

around the time of the loss —information that may have been used to calculate the casualty loss

deduction—is at issue.

       Finally, Plaintiffs propose a compromise where they would provide various information

from the tax returns for which they claimed a disaster-related casualty loss deduction. Pls.’ Resp.

5. Plaintiffs’ compromise proposal combines and modifies Defendant’s proposed Interrogatory

numbers 26, 27 and 32 into two interrogatories. The United States is willing to modify

Interrogatory No. 32 so that it follows the format proposed by Plaintiffs, with some minor

adjustments. 1




1
 Following Plaintiffs’ proposed formatting, the United States is willing to combine and slightly
amend Interrogatory Nos. 27 and 32 into a single interrogatory, as follows:

       State the year(s) for which you claimed a Harvey loss deduction and the following
       information from your Form 1040 or Form 1040 Schedule A for each such year. The Form
       1040 or Schedule A line numbers listed below correspond with the forms in effect in 2016
       and 2017. The line numbers may vary if you claimed a Harvey loss deduction in a different
       year.
               a. Your filing status
               b. Line 28, Schedule A (Other Miscellaneous deductions – but including only
                   amount attributable to Hurricane Harvey or Tropical Storm Harvey);
               c. Line 37 (Adjusted Gross Income);
               d. Line 43 (Taxable Income);
               e. Line 44 (Tax or Total Tax Liability);
               f. Line 45 (Alternative Minimum Tax – if this amount is not zero, list the amount
                   stated on Line 45)
               g. If Line 45 is not zero (0), then Line 28 from Form 6251 (attached to Form
                   1040).
                                                   4
          Case 1:17-cv-09001-CFL Document 326 Filed 08/31/20 Page 5 of 6



       While this information would be helpful to calculating any net economic benefit of the

claimed casualty loss deduction, allowing all of the interrogatories 2 will allow the United States to

better understand any net economic benefit enjoyed by Plaintiffs. Further, Plaintiffs’ response and

proposed interrogatories ignore the second, entirely legitimate, purpose for seeking the

information—to discover any calculations about the cost of repairs or evidence-based fair market

value loss to Plaintiffs’ property. Those calculations and evidence are highly relevant in the just

compensation phase of this cases, separate and apart from any claimed casualty loss deduction.

The fact that such calculations or evidence may have been gathered in connection with a claimed

loss deduction does not alter the relevancy of the underlying factual information. 3 The Court

should allow the United States to discovery this information through the service of its proposed

interrogatories.

                                           CONCLUSION

       The United States is entitled to relevant information and will follow the terms of the Court’s

Protective Order to maintain the confidentiality of sensitive information. For the reasons set forth

above and in the United States’ Motion for Leave, Defendant respectfully requests that the Court

grant its motion and permit it to serve the additional interrogatories appended to its motion.

//

//

//

//



2
  As noted during the August 21 hearing, the United States intends to omit Interrogatory No. 34
from the interrogatories it seeks leave to serve on Plaintiffs. Hr’g Tr. 8:14-20 (Aug. 21, 2020).
3
  If Plaintiffs used a method of calculating their casualty loss deduction that did not include a
calculation of their repair costs or appraisals of their property, then their answer to the
Interrogatories will indicate that as well.
                                                     5
         Case 1:17-cv-09001-CFL Document 326 Filed 08/31/20 Page 6 of 6



Dated August 31, 2020

                                           Respectfully submitted,

                                           JEAN E. WILLIAMS
                                           Deputy Assistant Attorney General
                                           Environment & Natural Resources Division

                                           s/ Kristine S. Tardiff
                                           KRISTINE S. TARDIFF
                                           LAURA W. DUNCAN
                                           SARAH IZFAR
                                           FRANCES B. MORRIS
                                           Trial Attorneys
                                           United States Department of Justice
                                           Environment & Natural Resources Division
                                           Post Office Box 7611
                                           Washington, D.C. 20044-7611
                                           Tel: (603) 230-2583
                                           Fax: (603) 225-1470
                                           E-mail: kristine.tardiff@usdoj.gov

                                           Counsel for the United States




                                       6
